November 5, 2012 Philip T. Colton Direct Tel.: (612) 604-6729 Direct Fax: (612) 604-6929 pcolton@winthrop.com VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention:Mark P. Shuman – Branch Chief – Legal Jan Woo – Attorney-Advisor RE: Navarre Corporation Registration Statement on Form S-3 Filed October 22, 2012 File No. 333-184540 Ladies and Gentlemen: On behalf of Navarre Corporation (the “Company”), a Minnesota corporation, and with the Company’s permission, we are responding to the comments contained in correspondence from Mr. Mark P. Shuman, dated October 25, 2012 (the “Comment Letter”) to the Company’s Registration Statement on Form S-3 filed on October22, 2012 (the “Registration Statement”).For the Staff’s convenience, each response is preceded by the related Staff Comment. General Comment 1. Please revise so that your document specifically incorporates by reference all reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of your latest fiscal year for which a Form 10-K was required to be filed.See Item 12(a)(2) of Form S-3.In this regard, we note that you have not incorporated by reference your current reports on Form 8-K filed April 4, 2012 and April 13, 2012. Response 1. The Registration Statement has been revised in response to the Staff’s comment to specifically incorporate by reference the Company’s Current Reports on Form 8-K filed since the end of the latest fiscal year. November 5, 2012 Securities and Exchange Commission Page2of 2 The Company intends to file an acceleration request as soon as practicable after being advised that the Commission has no further comments. If you have any questions in connection with this letter, please contact the undersigned at (612)604-6729. Very truly yours, WINTHROP & WEINSTINE, P.A. /s/Philip T. Colton Philip T. Colton cc:Ryan F. Urness (Navarre Corporation)
